Exhibit 10.1
 
MORGAN STANLEY SENIOR FUNDING, INC.
1585 Broadway
New York, New York  10036
CITIGROUP GLOBAL MARKETS INC.
390 Greenwich Street
New York, New York  10013

 

 
 
July 22, 2012
 
GenCorp Inc.
P.O. Box 537012
Sacramento, California  95853
Attention:  Kathy Redd, Vice President and Chief Financial Officer
 
Project XXXXX
Commitment Letter
$510.0 million Senior Bridge Facility
 
Ladies and Gentlemen:
 
GenCorp Inc. (“you” or the “Borrower”) have advised Morgan Stanley Senior
Funding, Inc. (“MSSF”), and Citi (as defined below and, together with MSSF,
“we”, “us” or the “Commitment Parties”) that you intend to acquire (the
“Acquisition”) the assets and all of the outstanding shares of the subsidiaries
constituting the business previously identified to us and code-named “xxxxx”
(the “Acquired Business”) pursuant to a purchase and sale agreement (the
“Purchase and Sale Agreement”) between you and United Technologies Corporation,
acting through its Pratt & Whitney Division (the “Seller”) for an aggregate
purchase price of approximately $550.0 million (the “Purchase Price”).  All
references to “dollars” or “$” in this Commitment Letter (as defined below) are
references to United States dollars.
 
For purposes of this Commitment Letter, “Citi” shall mean Citigroup Global
Markets Inc. (“CGMI”), Citibank, N.A., Citicorp USA, Inc., Citicorp North
America, Inc. and/or any of their affiliates as Citi shall determine to be
appropriate to provide the services contemplated herein.
 
We understand that the total funding required to effect the Acquisition (which
will not include the assumption of any indebtedness of the Acquired Business
other than de minimus indebtedness permitted to remain outstanding in accordance
with the Purchase and Sale Agreement) and to pay the fees and expenses incurred
in connection therewith shall be $585.0 million and shall be provided solely
from the Borrower’s cash on hand and the issuance (either by private placement
or an underwritten public sale) by the Borrower of senior unsecured notes (the
“Notes”) and/or (i) additional term loans under the Borrower’s existing senior
credit facility, as the same may be increased or (ii) the issuance of equity
securities (including securities convertible or exchangeable into or exercisable
for equity securities, other equity-linked securities or hybrid debt-equity
securities or similar transaction), or, if and to the extent that the Borrower
is unable to issue the Notes or other securities and/or procure such additional
term loans, the incurrence of unsecured senior bridge loans (the “Senior Bridge
Loans”) under a senior bridge facility (the “Senior Bridge Facility”), of $510.0
million, as described in the summary of terms and conditions attached hereto as
Exhibit A (the “Senior Bridge Term Sheet”).
 
 
 

--------------------------------------------------------------------------------

 
 
The Acquisition, the entering into of this Commitment Letter (as defined below),
the issuance of the Notes or the borrowings under the Senior Bridge Facility and
the related transactions contemplated by the foregoing as well as the payment of
fees, commissions and expenses in connection with each of the foregoing, are
collectively referred to as the “Transactions.”  No other financing will be
required for the Transactions.
 
1.           Commitments.  Subject to and on the terms and conditions set forth
herein and in the Senior Bridge Term Sheet and the additional conditions
attached as Exhibit B (the “Conditions Term Sheet”); (together with the Senior
Bridge Term Sheet, the “Term Sheets” and together with this agreement and the
Fee Letter (as defined below), the “Commitment Letter”), MSSF is pleased to
inform you of its commitment to provide 56.25% of the principal amount of the
Senior Bridge Facility, and Citi is pleased to inform you of its commitment to
provide 43.75% of the principal amount of the Senior Bridge Facility (in such
capacity, each, an “Initial Bridge Lender” and together the “Initial Bridge
Lenders”).  It is agreed that (a) MSSF and CGMI shall act as co-lead arrangers
(in such capacity, each a “Lead Arranger” and together the “Lead Arrangers”) and
bookrunner (in such capacity, each a “Bookrunner” and together the
“Bookrunners”) for the Senior Bridge Facility and (b) MSSF shall act as
administrative agent for the Senior Bridge Facility (in such capacity, the
“Administrative Agent”).  It is understood and agreed that (i) MSSF and its
affiliates will have “lead left” placement on all marketing materials relating
to the Senior Bridge Facility and will perform the duties and exercise the
authority customarily performed and exercised by them in such role, including
acting as sole manager of the physical books and (ii) Citi will have “second”
placement and appear immediately to the right of MSSF on all marketing materials
and will perform the duties and exercise the authority customarily performed and
exercised by them in such role.  It is further agreed that no Lender (as defined
below) will receive compensation with respect to the Senior Bridge Facility
outside the terms contained in this Commitment Letter and the fee letter (the
“Fee Letter”) executed simultaneously herewith in order to obtain its commitment
to participate in the Senior Bridge Facility, in each case unless you and we so
agree.
 
You hereby agree that no additional advisors, agents, co-agents, arrangers or
bookrunners will be appointed without the consent of the Lead Arrangers;
provided, that, without the consent of the Lead Arrangers, not later than the
30th day after the date this Commitment Letter is countersigned by the Borrower,
you may appoint additional agents or co-agents for the Senior Bridge Facility
(each, an “Additional Commitment Party”) in a manner and with economics to be
mutually agreed between you and us, subject to the immediately succeeding
proviso; provided, further that (i) the economics granted to all such Additional
Commitment Parties in the aggregate shall not exceed 20% of the aggregate
economics of all Commitment Parties pursuant to this Commitment Letter, (ii) the
economics granted to such Additional Commitment Party shall be proportionate to
such Additional Commitment Party’s commitments under the Senior Bridge Facility,
(iii) the economics granted to any such Additional Commitment Party shall not
exceed the economics granted to any of MSSF or Citi pursuant to this Commitment
Letter and (iv) each such Additional Commitment Party shall provide commitments
to the Senior Bridge Facility in a manner consistent with those provided by the
Initial Bridge Lenders.  The commitments of MSSF and Citi shall be reduced
ratably by the commitments of the Additional Commitment Parties.
 
The commitment and other obligations of each Commitment Party hereunder are
subject only to satisfaction or waiver of the following conditions:
 
(a)           The execution and delivery of the definitive loan documentation
for the Senior Bridge Facility (the “Bridge Loan Documents”), in each case
including, without limitation, credit agreements, guarantees and other
agreements which shall, in each case, be consistent with this Commitment Letter
and subject to the Limited Conditionality Provisions as set forth below;
provided that the terms of the Bridge Loan Documents shall not require any
amendment, waiver or consent under the Borrower’s existing senior credit
facility as in effect on the date hereof.
 
 
2

--------------------------------------------------------------------------------

 
 
(b)           The execution, delivery and compliance with the terms of the Fee
Letter.
 
(c)           (i) You shall have engaged one or more investment banks
satisfactory to the Commitment Parties to publicly sell or privately place the
Notes or equity securities (including securities convertible or exchangeable
into or exercisable for equity securities, other equity-linked securities or
hybrid debt-equity securities or similar transaction); (ii) the execution,
delivery and compliance with the terms of the engagement letter among you and
such investment bank(s); and (iii) such engagement letter shall remain in full
force and effect;
 
(d)           The satisfaction or waiver of the other conditions precedent to
the initial funding of the facility contained in Exhibit B.
 
Notwithstanding anything in this Commitment Letter, the Fee Letter or any other
letter agreement or other undertaking concerning the financing of the
Transactions to the contrary, (i) the only representations relating to the
Borrower, the Acquired Business and their respective subsidiaries and businesses
the accuracy of which shall be a condition to availability of the Senior Bridge
Facility on the closing date of the Acquisition (the “Closing Date”) shall be
(A) such of the representations made by the Acquired Business (or by the Seller
on behalf of the Acquired Business) in the Purchase and Sale Agreement that are
material to the interests of the Lenders, but only to the extent that you have
the right to terminate your obligations under the Purchase and Sale Agreement as
a result of a breach of such representations in the Purchase and Sale Agreement
(the “Purchase and Sale Agreement Representations”) and (B) the Specified
Representations (as defined below) and (ii) the terms of the Bridge Loan
Documents shall be in a form such that they do not impair availability of the
Senior Bridge Facility on the Closing Date if the conditions set forth in this
Commitment Letter are satisfied (it being understood that nothing in the
preceding clause (i) shall be construed to limit the applicability of the
individual conditions expressly listed in this Commitment Letter).  For purposes
hereof, “Specified Representations” means the representations and warranties
relating as to due organization, corporate power and authority, the due
authorization, execution, delivery and enforceability of the Bridge Loan
Documents, the Bridge Loan Documents not conflicting with charter documents, law
or contracts, solvency, Federal Reserve margin regulations, Investment Company
Act, Patriot Act, OFAC, status of the Senior Bridge Facility as senior debt and
“designated senior debt”.  This paragraph, and the provisions herein, shall be
referred to as the “Limited Conditionality Provisions.”


2.           Syndication. The Lead Arrangers reserve the right, prior to or
after execution of the definitive credit documentation for the Senior Bridge
Facility, to syndicate all or part of each Commitment Party’s commitment for the
Senior Bridge Facility to one or more financial institutions or institutional
lenders, in consultation with you (the financial institutions becoming parties
to the Bridge Loan Documents being collectively referred to herein as the
“Senior Bridge Lenders”); provided that notwithstanding the Lead Arrangers’
right to syndicate the Senior Bridge Facility and receive commitments with
respect thereto, (i) no Initial Bridge Lenders shall be relieved, released or
novated from its obligations hereunder (including its obligation to fund the
Senior Bridge Facility on the Closing Date) in connection with any syndication,
assignment or participation of the Senior Bridge Facility, including its
commitments in respect thereof, until after the Closing Date has occurred, (ii)
no assignment or novation shall become effective with respect to all or any
portion of the Initial Bridge Lenders’ commitments in respect of the Senior
Bridge Facility until the initial funding of the Senior Bridge Facility, (iii)
unless you otherwise agree in writing, the Initial Bridge Lenders shall retain
exclusive control over all rights and obligations with respect to their
respective commitments in respect of the Senior Bridge Facility, including all
rights with respect to consents, modifications, supplements, waivers and
amendments, until the Closing Date has occurred and (iv) your consent (not to be
unreasonably withheld or delayed) shall be required with respect to any
assignment if, prior to the one-year anniversary of the Closing Date, any
Initial Bridge Lender would hold less than a majority of the outstanding Senior
Bridge Loans committed to by such Initial Bridge Lender.  Without limiting your
obligations to assist with syndication efforts as set forth herein, the
Commitment Parties agree that completion of such syndications is not a condition
to its commitments hereunder.
 
 
3

--------------------------------------------------------------------------------

 
 
The Lead Arrangers will exclusively manage all aspects of the syndication,
including the timing, scope and identity of potential lenders, any agency or
other title designations or roles awarded to any potential lender, any
compensation provided to each potential lender from the amount paid to the Lead
Arrangers pursuant to this Commitment Letter and the Fee Letter and the final
allocation of the commitments in respect of the Senior Bridge Facility among the
Senior Bridge Lenders.
 
Until the date that is 90 days after the Closing Date (the “Syndication Date”),
you agree to actively assist the Lead Arrangers in completing a timely
syndication that is reasonably satisfactory to us and you.  Borrower’s
assistance in forming such syndicate shall include but not be limited to: (i) as
the Lead Arrangers may reasonably request, making senior management,
representatives and advisors of Borrower available (and using your commercially
reasonable efforts to make senior management of the Acquired Business available)
to participate in informational meetings with potential Lenders at such times
and, to the extent applicable, places, to be mutually agreed; (ii) ensuring that
the syndication effort benefits from Borrower’s existing lending relationships
and to the extent practical and appropriate, using commercially reasonable
efforts to ensure that the syndication efforts benefit from the Acquired
Business’s (or the Seller’s) existing lending relationships; (iii) your
assistance (including using commercially reasonable efforts to cause the
Acquired Business (and its advisors, as applicable) to assist) in the
preparation of a confidential information memorandum for the Senior Bridge
Facility and other marketing materials to be used in connection with the
syndication; (iv) promptly providing the Lead Arrangers with all customary
information reasonably deemed necessary by it to successfully complete the
syndication; (v) providing copies of any due diligence reports or memoranda
prepared at the direction of you of any of your affiliates by legal, accounting,
tax or other advisors in connection with the Acquisition (subject to the
delivery of customary non-disclosure and non-reliance agreements); and (vi)
using its commercially reasonable efforts to arrange for (A) the rating of the
Notes by Moody’s and S&P and (B) an updated corporate family/corporate credit
rating in respect of Borrower from Moody’s and S&P, in each case, prior to the
commencement of the Marketing Period (as defined in Exhibit B).  For the
avoidance of doubt, you will not be required to provide any information to the
extent that the provision thereof would violate any law, rule or regulation, or
any obligation of confidentiality binding upon you or any of your
affiliates.  Notwithstanding anything herein to the contrary, the only financial
statements that shall be required to be provided to the Commitment Party in
connection with the syndication of the Senior Bridge Facility shall be those
required to be delivered pursuant to Exhibit B hereto.  Notwithstanding anything
to the contrary contained in this Commitment Letter or the Fee Letter or any
other letter agreement or undertaking concerning the financing of the
Transactions to the contrary, the obtaining of the ratings referenced above
shall not constitute a condition to the commitments hereunder or the funding of
the Senior Bridge Facility on the Closing Date.


To ensure an orderly and effective syndication of the Senior Bridge Facility you
agree that, until the earlier of (i) the Syndication Date and (ii) the repayment
in full of the Senior Bridge Facility, you will not and will not permit any of
your subsidiaries to, syndicate or issue, attempt to syndicate or issue,
announce or authorize the announcement of the syndication or issuance of, or
engage in discussions concerning the syndication or issuance of, any debt
security or commercial bank or other debt facility (including any renewals
thereof other than the Borrower’s existing senior credit facility, which may be
extended for up to one year) (other than additional term loans in an amount not
to exceed $50.0 million (and commitments with respect thereto, such commitments
the “Additional Term Loan Commitments”), which shall reduce the commitments for
the Senior Bridge Loans hereunder in accordance with Exhibit A), the Senior
Bridge Facility, the Notes, the Securities (as defined in Exhibit A) (or other
debt securities issued to refinance the Senior Bridge Facility in whole or in
part, or otherwise issued in accordance with the terms of the Fee Letter)), in
each case, that could reasonably be expected to (in the sole discretion of the
Lead Arrangers) adversely affect the syndication of the Senior Bridge Facility
in any material respect without the prior written consent of the Lead Arrangers.
 
 
4

--------------------------------------------------------------------------------

 
 
3.           Information.  You represent and warrant that (a) all information
(other than the Projections referred to below and information of a general
economic or industry specific nature) that has been or will hereafter be made
available by or on behalf of the Borrower, the Acquired Business or by any of
your or their respective agents or representatives in connection with the
Transactions (the “Information”) to the Commitment Parties or any of their
respective affiliates, agents or representatives or to any Senior Bridge Lender
or any potential Senior Bridge Lender (to the best of your knowledge to the
extent it related to the Acquired Business or its subsidiaries or businesses) is
and will be complete and correct in all material respects as of the date such
information is made available and does not and will not, as of the date such
information is made available, contain any untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements
contained therein not misleading in the light of the circumstances under which
such statements were or are made and (b) all financial projections (the
“Projections”), if any, that have been or will be prepared by you or on your
behalf or by any of your representatives and made available to the Commitment
Parties or any of their respective affiliates, agents or representatives or to
any Senior Bridge Lender or any potential Senior Bridge Lender in connection
with the Transactions (which information shall be to the best of your knowledge
to the extent it related to the Acquired Business or its subsidiaries or
businesses) have been or will be prepared in good faith based upon assumptions
that are believed by you to be reasonable at the time prepared and at the time
the related financial projections are made available to any Commitment Party; it
being understood that the Projections are as to future events and are not to be
viewed as facts, the Projections are subject to significant uncertainties and
contingencies, many of which are beyond your control, that no assurance can be
given that any particular Projections will be realized and that actual results
during the period or periods covered by any such Projections may differ
significantly from the projected results and such differences may be
material.  You agree that, if at any time prior to the Syndication Date you
become aware that any of the representations and warranties in the preceding
sentence would not be accurate and complete in any material respect if the
Information or Projections were being furnished, and such representations and
warranties were being made, at such time, then you will (or, with respect to the
Information and Projections relating to the Acquired Business, you will use
commercially reasonable efforts to) promptly supplement the Information and or
Projections so that (with respect to the Information and Projections relating to
the Acquired Business and its subsidiaries, to the best of your knowledge) such
representations and warranties contained in this paragraph remain accurate and
complete in all material respects under those circumstances.  You agree that, in
issuing the commitments hereunder and in arranging and syndicating the Senior
Bridge Facility, we will be entitled to use and rely on the Information and the
Projections furnished by you or on your behalf or on behalf of the Acquired
Business without independent verification thereof.
 
You agree that the Lead Arrangers may make available any Information and
Projections (collectively, the “Company Materials”) to potential Senior Bridge
Lenders by posting the Company Materials on IntraLinks, the Internet or another
similar electronic system (the “Platform”).  You further agree to assist, at the
request of the Lead Arrangers, in the preparation of a version of a confidential
information memorandum and other marketing materials and presentations to be
used in connection with the syndication of the Senior Bridge Facility,
consisting exclusively of information or documentation that is either
(i) publicly available (or contained in the prospectus or other offering
memorandum for the Notes) or (ii) not material with respect to the Borrower, the
Acquired Business, the Seller or their respective subsidiaries or any of their
respective securities for purposes of United States federal and state securities
laws (all such information and documentation being “Public Lender
Information”).  Any information and documentation that is not Public Lender
Information is referred to herein as “Private Lender Information.”  You further
agree that each document to be disseminated by the Lead Arrangers to any Senior
Bridge Lender or potential Senior Bridge Lender in connection with the
syndication of the Senior Bridge Facility will be identified by you as either
(x) containing Private Lender Information or (y) containing solely Public Lender
Information.  You acknowledge that the following documents will contain solely
Public Lender Information:  (a) drafts and final definitive documentation with
respect to the Senior Bridge Facility; (b) administrative materials prepared by
the Lead Arrangers for potential Bridge Lenders (e.g. a lender meeting
invitation, allocation and/or funding and closing memoranda); and (c)
notification of changes in the terms of the Senior Bridge Facility.
 
 
5

--------------------------------------------------------------------------------

 
 
4.           Costs, Expenses and Fees.  You agree to pay or reimburse the Lead
Arrangers, the Administrative Agents and the Commitment Parties for all
reasonable and documented out-of-pocket costs and expenses incurred by the Lead
Arrangers, the Administrative Agents and the Commitment Parties or their
respective affiliates (whether incurred before or after the date hereof) in
connection with the Senior Bridge Facility and the preparation, negotiation,
execution and delivery of this Commitment Letter, the Fee Letter, the Bridge
Loan Documents and any security arrangements in connection therewith, including
without limitation, the reasonable fees and disbursements of counsel, regardless
of whether any of the Transactions is consummated.  You further agree to pay all
reasonable and documented out-of-pocket costs and expenses of the Lead
Arrangers, the Administrative Agent and the Commitment Parties and their
respective affiliates (including, without limitation, the reasonable fees and
disbursements of counsel) incurred in connection with the enforcement of any of
its rights and remedies hereunder.  In addition, you hereby agree to pay when
and as due the fees described in the Fee Letter.  Once paid, such fees shall not
be refundable under any circumstances.  The terms of the Fee Letter are an
integral part of each Commitment Party’s commitment hereunder and constitute
part of this Commitment Letter for all purposes hereof, and compliance with the
terms thereof is a condition precedent to each Commitment Party’s commitment
hereunder.
 
5.           Indemnity.  You agree to indemnify and hold harmless each of the
Lead Arrangers, the Administrative Agent and Senior Bridge Lenders and their
respective affiliates (including, without limitation, controlling persons) and
each director, officer, employee, advisor, agent, affiliate, successor, partner,
representative and assign of each of the forgoing (each an “Indemnified Person”)
from and against any and all actions, suits, investigation, inquiry, claims,
losses, damages, liabilities, expenses or proceedings of any kind or nature
whatsoever which may be incurred by or asserted against or involve any such
Indemnified Person as a result of or arising out of or in any way related to or
resulting from this Commitment Letter, the Fee Letter, the Senor Bridge
Facility, the use of proceeds thereof, the Transactions or the other
transactions contemplated thereby (regardless of whether any such Indemnified
Person is a party thereto and regardless of whether such matter is initiated by
a third party or otherwise) (any of the foregoing, a “Proceeding”), and you
agree to reimburse each Indemnified Person upon demand for any reasonable legal
or other out-of-pocket expenses incurred in connection with investigating,
defending, preparing to defend or participating in any such Proceeding;
provided, however, that no Indemnified Person will be indemnified for any such
cost, expense or liability to the extent determined by a final, nonappealable
judgment of a court of competent jurisdiction to have resulted solely from the
gross negligence, bad faith or willful misconduct of such Indemnified
Person.  In the case of any Proceeding to which the indemnity in this paragraph
applies, such indemnity and reimbursement obligations shall be effective,
whether or not such Proceeding is brought by you, the Borrower, the Acquired
Business, any of your or their respective securityholders or creditors, an
Indemnified Person or any other person, or an Indemnified Person is otherwise a
party thereto and whether or not any aspect of the Commitment Letter, the Fee
Letter, the Senior Bridge Facility or any of the Transactions is
consummated.  Notwithstanding any other provision of this Commitment Letter,
(i) no Indemnified Person shall be responsible or liable for damages arising
from the unauthorized use by others of information or other materials obtained
through internet, electronic, telecommunications or other information
transmission and (ii) no Indemnified Person shall have any liability (whether
direct or indirect, in contract, tort or otherwise) to the Borrower, the
Acquired Business, or any of your or their respective securityholders or
creditors arising out of, related to or in connection with the Commitment
Letter, the Fee Letter, the Senor Bridge Facility or any of the Transactions or
the other transactions contemplated thereby, except to the extent of direct (as
opposed to special, indirect, consequential or punitive) damages determined in a
final, nonappealable judgment by a court of competent jurisdiction to have
resulted solely from such Indemnified Person’s gross negligence, bad faith or
willful misconduct, and it is further agreed that the Commitment Parties shall
have liability only to you (as opposed to any other person) and that each
Commitment Party shall be liable solely in respect of its own commitment
hereunder on a several, and not joint, basis with any other Commitment Party.
 
 
6

--------------------------------------------------------------------------------

 
 
You will not, without the prior written consent of the Indemnified Person,
settle, compromise, consent to the entry of any judgment in or otherwise seek to
terminate any Proceeding in respect of which indemnification may be sought
hereunder (whether or not any Indemnified Person is a party thereto) unless such
settlement, compromise, consent or termination (i) includes an unconditional
release of each Indemnified Person from all liability arising out of such
Proceeding and (ii) does not include a statement as to, or an admission of,
fault, culpability, or a failure to act by or on behalf of such Indemnified
Person.
 
6.           Confidentiality.  You agree that this Commitment Letter and the Fee
Letter and the contents thereof is for your confidential use only and that
neither its existence nor the terms hereof will be disclosed by you to any
person without the prior written approval of the Lead Arrangers (such approval
not to be unreasonably withheld or delayed) other than to your affiliates and
your and their officers, directors, employees, attorneys, accountants, agents
and other advisors, and then only on a confidential and “need to know” basis in
connection with the transactions contemplated hereby.  Notwithstanding the
foregoing, (i) you may disclose this Commitment Letter (but not the Fee Letter)
to the Acquired Business, their respective subsidiaries and their officers,
directors, employees, affiliates, independent auditors, legal counsel and other
legal advisors on a confidential and “need to know” basis in connection with the
Acquisition, (ii) following your acceptance of the provisions hereof and the
return of an executed counterpart of this Commitment Letter to the Lead
Arrangers as provided below, you may disclose the Commitment Letter (but not the
Fee Letter) in any offering memoranda relating to the Notes, in any syndication
or other marketing materials in connection with the Senior Bridge Facility or in
connection with any public filing relating to the Transactions, (iii) following
your acceptance of the provisions hereof and its return of an executed
counterpart of this Commitment Letter to the Lead Arrangers as provided below,
you may file a copy of any portion of this Commitment Letter (other than the Fee
Letter) in any public record in which it is required by law to be filed, (iv)
you may disclose the existence and contents of this Commitment Letter, including
the Exhibits A and B to any rating agency or other person in connection with the
Transactions to the extent necessary to satisfy your obligations or the
conditions hereunder, (v) you may make such other public disclosures of any of
the terms and conditions hereof pursuant to the order of any court or
administrative agency in any pending legal, judicial or administrative
proceeding, or as otherwise required by law or compulsory legal process or to
the extent requested or required by governmental and/or regulatory authorities,
in each case based on the reasonable advice of your legal counsel (in which case
you agree, to the extent practicable and not prohibited by applicable law, to
inform us promptly thereof prior to disclosure) and (vi) you may disclose the
aggregate fee amounts contained in the Fee Letter as part of Projections, pro
forma information or a generic disclosure of aggregate sources and uses related
to fee amounts related to the Transactions to the extent customary or required
in offering and marketing materials for the Senior Bridge Facility and/or the
Notes or in any public filing relating to the Transactions.
 
 
7

--------------------------------------------------------------------------------

 
 
Each Commitment Party and its affiliates will use all confidential information
provided to them or such affiliates by or on behalf of you hereunder or in
connection with the Acquisition and the related Transactions solely for the
purpose of providing the services which are the subject of this Commitment
Letter and shall treat confidentially all such information and shall not
publish, disclose or otherwise divulge, such information; provided that nothing
herein shall prevent any Commitment Party or its affiliates from disclosing any
such information (a) pursuant to the order of any court or administrative agency
or in any pending legal, judicial or administrative proceeding, or otherwise as
required by applicable law or compulsory legal process based on the advice of
counsel (in which case such Commitment Party agrees, to the extent practicable
and not prohibited by applicable law, to inform you promptly thereof prior to
disclosure), (b) upon the request or demand of any regulatory authority having
jurisdiction over such Commitment Party or any of its affiliates (in which case
such Commitment Party agrees (except with respect to any audit or examination
conducted by bank accountants or any governmental bank regulatory authority
exercising examination or regulatory authority), to the extent practicable and
not prohibited by applicable law, to inform you promptly thereof prior to
disclosure), (c) to the extent that such information becomes publicly available
other than by reason of improper disclosure by such Commitment Party or any of
its affiliates or any related parties thereto in violation of any
confidentiality obligations owing to you or any of your affiliates (including
those set forth in this paragraph), (d) to the extent that such information is
received by any Commitment Party from a third party that is not, to any
Commitment Party’s knowledge, subject to contractual or fiduciary
confidentiality obligations owing to you or any of your affiliates or related
parties, (e) to the extent that such information is independently developed by
any Commitment Party based upon publicly available information, (f) to any
Commitment Party’s affiliates and to their and their affiliates’ respective
employees, legal counsel, independent auditors, professionals and other experts
or agents who need to know such information in connection with the Transactions
and who are informed of the confidential nature of such information and are or
have been advised of their obligation to keep information of this type
confidential, provided that any Commitment Party shall be responsible for any
breach by any of such persons of such obligation, (g) to potential or
prospective lenders, participants or prospective participants or assignees and
to any direct or indirect contractual counterparty to any swap or derivative
transaction relating to Borrower or any of its subsidiaries, in each case who
agree to be bound by the terms of this paragraph (or language substantially
similar to this paragraph), (h) for purposes of establishing a “due diligence”
defense, (i) with your consent or (j) in any offering memoranda relating to the
Notes, in any syndication or other marketing materials in connection with the
Senior Bridge Facility or in connection with any public filing relating to the
Transactions; provided that the disclosure of any such information to any
potential or prospective Lenders, participants or prospective participants or
assignees and to any direct or indirect contractual counterparty to any swap or
derivative transaction relating to Borrower or any of its subsidiaries referred
to above shall be made subject to the acknowledgment and acceptance by such
potential or prospective Lender, participant or prospective participant or
assignees or any direct or indirect contractual counterparty to any swap or
derivative transaction relating to Borrower or any of its subsidiaries that such
information is being disseminated on a confidential basis (on substantially the
terms set forth in this paragraph or as is otherwise reasonably acceptable to
you and each Commitment Party, including, without limitation, as agreed in any
Company Materials or other marketing materials) in accordance with the standard
syndication processes of each Commitment Party or customary market standards for
dissemination of such type of information.  Each Commitment Party’s and its
affiliates’, if any, obligations under this paragraph shall terminate
automatically and be superseded by the confidentiality provisions in the Bridge
Loan Documents upon the initial funding thereunder; provided that if the Closing
Date does not occur, this paragraph shall automatically terminate on the second
anniversary hereof.
 
 
8

--------------------------------------------------------------------------------

 
 
7.           Patriot Act.  We hereby notify you that pursuant to the
requirements of the USA Patriot Act, Title III of Pub. L. 107-56 (October 26,
2001) (as amended, the “Patriot Act”), we and the other Senior Bridge Lenders
are required to obtain, verify and record information that identifies the
Borrower and the Acquired Business and its subsidiaries, which information
includes the name, address, tax identification number and other information
regarding them that will allow any of us or such Senior Bridge Lender to
identify the Borrower and the Acquired Business in accordance with the Patriot
Act.  This notice is given in accordance with the requirements of the Patriot
Act and is effective on behalf of the Commitment Parties and each other Senior
Bridge Lender.
 
8.           Governing Law etc.  This Commitment Letter and the Fee Letter shall
be governed by, and construed in accordance with the laws of the State of New
York without regard to principles of conflicts of law to the extent that the
application of the laws of another jurisdiction will be required thereby.  Any
right to trial by jury with respect to any claim, action, suit or proceeding
arising out of or contemplated by this Commitment Letter and/or the related Fee
Letter is hereby waived.  The parties hereto hereby irrevocably and
unconditionally submit to the exclusive jurisdiction of the federal and New York
State courts located in the City of New York, Borough of Manhattan (and
appellate courts thereof) in connection with any dispute related to this
Commitment Letter or the Fee Letter or any matters contemplated hereby or
thereby, and agree not to bring or support any action, claim or proceeding
arising therefrom in any other court, and further agree that any service of
process, summons, notice or document by registered mail addressed to the parties
hereto shall be effective service of process for any suit, action or proceeding
relating to any such dispute.  The parties hereto irrevocably and
unconditionally waive any objection to the laying of venue of any such suit,
action or proceeding brought in any such court and any claim that any such suit,
action or proceeding has been brought in an inconvenient forum.  A final
judgment in any such suit, action or proceeding may be enforced in any
jurisdiction by suit on the judgment or in any other manner provided by
law.  You agree that the foregoing provisions of this paragraph shall also apply
to your subsidiaries to the same extent as to you, and the extension of our
commitments hereunder is being made in reliance on the foregoing.  Nothing
herein will affect the right of any Lead Arranger or the Administrative Agent or
any Commitment Party to serve legal process in any other manner permitted by
law.
 
9.           Other Activities; No Fiduciary Relationship; Other Terms.
 
As you know, each of the Commitment Parties is a full service securities firm
engaged, either directly or indirectly through its respective affiliates in
various activities, including securities trading, investment management,
financing and brokerage activities and financial planning and benefits
counseling for both companies and individuals.  In the ordinary course of these
activities, each of the Commitment Parties or their respective affiliates may
actively trade the debt and equity securities (or related derivative securities)
of the Borrower or other companies which may be the subject of the arrangements
contemplated by this Commitment Letter for its own account and for the accounts
of its customers and may at any time hold long and short positions in such
securities.  Each of the Commitment Parties or their respective affiliates may
also co-invest with, make direct investments in, and invest or co-invest client
monies in or with funds or other investment vehicles managed by other parties,
and such funds or other investment vehicles may trade or make investments in
securities or other debt obligations of the Borrower or other companies which
may be the subject of the arrangements contemplated by this Commitment Letter.
 
 
9

--------------------------------------------------------------------------------

 
 
The Lead Arrangers, the Administrative Agent and the Commitment Parties and
their respective affiliates may have economic interests that conflict with those
of the Acquired Business or the Borrower and may provide financing or other
services to parties whose interests conflict with yours.  You agree that the
Lead Arrangers, the Administrative Agent and the Commitment Parties will act
under this agreement as an independent contractor and that nothing in this
Commitment Letter or the Fee Letter or otherwise will be deemed to create an
advisory, fiduciary or agency relationship or fiduciary or other implied duty
between the Lead Arrangers, the Administrative Agent and the Commitment Parties
on the one hand and the Acquired Business or the Borrower, or their respective
management, stockholders or affiliates on the other hand.  You acknowledge and
agree that (i) the transactions contemplated by this Commitment Letter and the
Fee Letter are arm’s-length commercial transactions between the Lead Arrangers,
the Administrative Agent and the Commitment Parties, on the one hand, and you,
on the other, (ii) in connection therewith and with the process leading to such
transaction each Commitment Party is acting solely as a principal and not as a
fiduciary of the Borrower, its management, stockholders, creditors or any other
person, (iii) the Lead Arrangers, the Administrative Agent and the Commitment
Parties have not assumed an advisory or fiduciary responsibility in favor of you
with respect to the Transactions or the process leading thereto (irrespective of
whether the Lead Arrangers, the Administrative Agent or the Commitment Parties
or any of their respective affiliates had advised or is currently advising you
on other matters) or any other obligation to you or the Borrower except the
obligations expressly set forth in this Commitment Letter and the Fee Letter and
(iv) you have consulted your and its own legal and financial advisors to the
extent you or it deemed appropriate.
 
You acknowledge that Citi has been retained as the buy-side financial advisor
(in such capacity, the “Financial Advisor”) in connection with the
Acquisition. You agree to any such retention, and further agree not to assert
any claim you might allege based on any actual or potential conflicts of
interest that might be asserted to arise or result from, on the one hand, the
engagement of the Financial Advisor and, on the other hand, our relationship
with you as described and referred to herein.
 
You further acknowledge and agree that you and your respective subsidiaries are
responsible for making your and their own independent judgment with respect to
the Transactions and the process leading thereto.  In addition, please note that
the Lead Arrangers, the Administrative Agent and the Commitment Parties and
their respective affiliates do not provide accounting, tax or legal advice.  You
and your respective subsidiaries agree that you or they will not claim that the
Lead Arrangers, the Administrative Agent or the Commitment Parties or any of
their respective affiliates has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to you or your or their respective
subsidiaries, in connection with the Transactions or the process leading thereto
and you, the Borrower and your respective subsidiaries hereby waives, to the
fullest extent permitted by law, any claims you or they may have against the
Lead Arrangers, the Administrative Agent, the Commitment Parties or any of their
respective affiliates for breach of fiduciary duty or alleged breach of
fiduciary duty and agree that the Lead Arrangers, the Administrative Agent, the
Commitment Parties and their respective affiliates shall not have any liability
(whether direct or indirect) to you or any of your respective subsidiaries or
affiliates in respect of such fiduciary duty claim or to any person asserting a
fiduciary duty claim on behalf of or in right of you or them, including, your or
their respective stockholders, employees or creditors.
 
We reserve the right to employ the services of one or more of our affiliates in
providing services contemplated by this Commitment Letter and to allocate, in
whole or in part, to such affiliates certain fees payable to us in such manner
as we and such affiliates may agree in our sole discretion.  You also agree that
any Commitment Party may at any time and from time to time assign all or any
portion of its respective commitments hereunder to one or more of its respective
affiliates.  You acknowledge that any Commitment Party may share with any of its
affiliates, and such affiliates may share with such Commitment Party, any
information related to the Transactions, you, the Acquired Business, any of your
or their subsidiaries or any of the matters contemplated hereby in connection
with the Transactions.  We agree to treat, and cause any of our affiliates to
treat, all non-public information provided to us by you as confidential
information in accordance with customary banking industry practices.
 
 
10

--------------------------------------------------------------------------------

 
 
10.           Acceptance, Termination, Amendment, etc.  Please indicate your
acceptance of the terms of this Commitment Letter and the Fee Letter by
returning to us executed counterparts hereof and thereof by no later than 5:00
p.m., New York time, on July 23, 2012.  If this Commitment Letter and the Fee
Letter are not signed and returned as described in the preceding sentence by
such time and date, this offer will terminate at such time on such
date.  Thereafter, the commitments and other obligations of the Commitment
Parties set forth in this Commitment Letter shall automatically terminate unless
each of the Senior Bridge Lenders shall in their discretion agree to an
extension, upon the earliest to occur of (i) the execution and delivery of
Bridge Loan Documents by all of the parties thereto and the consummation of the
Acquisition; (ii) July 21, 2013, if the Bridge Loan Documents shall not have
been executed and delivered by all such parties thereto; and (iii) the date of
termination or abandonment of the Purchase and Sale Agreement.  You shall have
the right to terminate this Commitment Letter and the lending commitments of the
Senior Bridge Lenders hereunder at any time upon written notice to them from
you, subject to your surviving obligations as set forth in this Commitment
Letter and in the Fee Letter; provided that any termination of a portion but not
all of the lending commitments of the Commitment Parties hereunder shall be
applied pro rata to the lending commitments of the Commitment Parties (based
upon each Commitment Party’s lending commitments as a percentage of the
aggregate commitments of the Commitment Parties hereunder).
 
This Commitment Letter and the Fee Letter constitute the entire agreement and
understanding between you and your subsidiaries and the Commitment Parties with
respect to the Senor Bridge Facility and supersedes all prior written or oral
agreements and understandings relating to the specific matters hereof.  No
individual has been authorized by the Commitment Parties or any of their
affiliates to make any oral or written statements that are inconsistent with
this Commitment Letter or the Fee Letter.
 
Headings are for convenience of reference only and shall not affect the
construction of, or be taken into consideration when interpreting, this
Commitment Letter.  Delivery of an executed counterpart of a signature page to
this Commitment Letter and the Fee Letter by facsimile or electronic .pdf shall
be effective as delivery of a manually executed counterpart of this Commitment
Letter and the Fee Letter.  This Commitment Letter and the Fee Letter may be
executed in any number of counterparts, and by the different parties hereto on
separate counterparts, each of which counterpart shall be an original, but all
of which shall together constitute one and the same instrument.  The provisions
of Section 1 (clause (i) of the second paragraph only), 2, 3, 4, 5, 6, 8, 9 and
this Section 10 shall survive termination of this Commitment Letter, provided
that Sections 2 and 3 shall survive only if the Closing Date occurs.  This
Commitment Letter may not be amended or any provision hereof waived or modified
except by an instrument in writing signed by the parties hereto.  This
Commitment Letter shall not be assignable by you without our prior written
consent and any purported assignment without such consent shall be null and
void.  This Commitment Letter is intended to be solely for the benefit of the
parties hereto and is not intended to confer any benefits upon, or create any
rights in favor of, any person other than the parties hereto (and any
Indemnified Persons).
 
[Remainder of page intentionally left blank]
 
 
11

--------------------------------------------------------------------------------

 
 
We are pleased to have given the opportunity to assist you in connection with
the financing for the Transactions.
 

 
Very truly yours,
     
MORGAN STANLEY SENIOR FUNDING, INC.
         
By:
/s/ Nicholas Romig    
Name:
Nicholas Romig    
Title:
Vice President






 
CITIGROUP GLOBAL MARKETS INC.
         
By:
/s/ Chris Abbate    
Name:
Chris Abbate    
Title:
Managing Director





Agreed to and accepted as of
the date first written above:
     
GENCORP INC.
         
By:
/s/ Kathleen E. Redd    
Name:
Kathleen E. Redd    
Title:
Vice President, Chief Financial Officer and Assistant Secretary  



 
12

--------------------------------------------------------------------------------

 

EXHIBIT A
 
CONFIDENTIAL
 
Senior Bridge Facility
Summary of Principal Terms and Conditions
 
All capitalized terms used herein but not defined herein shall have the meanings
provided in the Commitment Letter (including the other exhibits thereto) to
which this Summary of Principal Terms and Conditions is attached.
 
Borrower:
GenCorp Inc. (“Borrower”).

 
Acquisition:
As described in the Commitment Letter.

 
Lead Arrangers:
Morgan Stanley Senior Funding, Inc. (“MSSF”) and Citigroup Global Markets Inc.
(“CGMI”) (in their capacities as a lead arranger, the “Lead Arrangers”).

 
Bookrunners:
MSSF and CGMI (in their capacities as a bookrunner, the “Bookrunners”).

 
Administrative Agent:
MSSF (in its capacity as administrative agent, the “Administrative Agent”).

 
Bridge Lenders:
The Initial Bridge Lenders, the Additional Commitment Parties, if any, and/or
other financial institutions selected by the Lead Arrangers in consultation
with, and reasonably acceptable to, the Borrower (the “Bridge Lenders”).

 
Bridge Loans:
The Bridge Lenders will make senior unsecured loans (the “Bridge Loans”) to
Borrower on the Closing Date in an aggregate principal amount not to exceed
$510.0 million, minus, (i) the aggregate principal amount of Notes and/or
Securities issued prior to the Closing Date and (ii) up to $50.0 million in
aggregate principal amount of Additional Term Loan Commitments under the second
amended and restated credit agreement, dated as of November 18, 2011, among the
Borrower, the guarantors party thereto, the lenders from time to time party
thereto and Wells Fargo Bank, National Association (as the same may be amended
or extended from time to time, the “Existing Credit Agreement”), to the extent
such commitments are delivered by the lenders providing such commitments within
30 days of the date the Commitment Letter is countersigned by the Borrower;
provided, further, that (x) the aggregate principal amount of Bridge Loans,
together with the aggregate principal amount of Notes and/or Securities issued
on or prior to the Closing Date, shall not be less than $460.0 million;
provided, that such amount shall be reduced by any amounts by which the Bridge
Loan commitments are reduced in accordance with the terms of the Commitment
Letter, (y) the aggregate principal amount of Securities (other than the Notes
or high yield senior unsecured debt securities issued in lieu of the Notes)
shall not exceed $160.0 million and (z) the aggregate principal amount of the
Bridge Loans, together with the aggregate principal amount of Notes issued on or
prior to the Closing Date, shall not be less than $300.0 million.

 
 
A-1

--------------------------------------------------------------------------------

 
 
Purpose:
The proceeds of the Bridge Loans will be used (a) to finance the Acquisition and
the Transaction and (b) to pay fees and expenses incurred in connection with the
Transactions.

 
Availability:
A single drawing may be made on the Closing Date of the full amount of the
Bridge Loan.  Amounts borrowed under the Senior Bridge Facility and repaid or
prepaid may not be reborrowed.

 
Documentation:
The definitive documentation for the Bridge Loans will contain only those
conditions to borrowing, representations, warranties, covenants and events of
default expressly set forth in this Exhibit A and provisions that are usual for
facilities and transactions of this type, the definitive terms of which will be
negotiated in good faith (including as to operational requirements of Borrower
and its subsidiaries in light of their industries, businesses and business
practice and as to then-prevailing market conditions); provided however, that
definitive documentation for the Bridge Loans shall not require any amendment,
waiver or consent under the Existing Credit Agreement as in effect as of the
date the Commitment Letter is countersigned by the Borrower.  The documentation
for the Bridge Loan will include, among others, a credit agreement (the “Bridge
Loan Agreement”), guarantees and other appropriate documents (collectively, the
“Bridge Loan Documents”).

 
Conversion and Maturity Dates:
All Bridge Loans shall have an initial maturity date that is the one year
anniversary of the Closing Date (the “Bridge Loan Maturity Date”), which shall
be extended as provided below.  On the Bridge Loan Maturity Date, any Bridge
Loan that has not been previously repaid in full will be automatically converted
into a term loan (any such loan, a “Senior Term Loan”) due on the date that is
eight years after the Closing Date (the “Extended Maturity Date”), subject to
the conditions set forth herein.  The date on which Bridge Loans are extended as
Senior Term Loans is referred to as the “Conversion Date.”

 
 
The Senior Term Loans will be governed by the provisions of the Bridge Loan
Documents and will have the same terms as the Bridge Loans except as expressly
set forth on Annex II hereto.

 
 
A-2

--------------------------------------------------------------------------------

 
 
Exchange of the Senior Term Loans:
At any time or from time to time on or after the Conversion Date, at the option
of the Bridge Lenders, the Senior Term Loans may be exchanged in whole or in
part for senior unsecured notes (the “Exchange Securities”) having an equal
principal amount; provided that Borrower may defer the first issuance of
Exchange Securities until such time as Borrower shall have received requests to
issue an aggregate of at least $50.0 million in aggregate principal amount of
Exchange Securities.

 
 
When issued, the Exchange Securities will be governed by an indenture to be
entered into between Borrower and a trustee that complies with the Trust
Indenture Act, with terms to be mutually agreed, which shall have the terms set
forth in this exhibit for such Exchange Securities.

 
 
Prior to the effectiveness of a Shelf Registration Statement (as defined below)
or consummation of a Registered Exchange Offer (as defined below), if reasonably
requested by the Lead Arrangers or at any time prior thereto in connection with
a contemplated exchange by any Bridge Lender of Senior Term Loans for Exchange
Securities, Borrower shall use commercially reasonable efforts to (i) deliver to
the Lender that is receiving Exchange Securities, and to such other Lenders as
the Bridge Lender requests, an offering memorandum of the type customarily
utilized in a Rule 144A offering of high yield securities covering the resale of
such Exchange Securities by such Lenders, in such form and substance as
reasonably acceptable to Borrower and the Bridge Lender, and keep such offering
memorandum updated in a manner as would be required pursuant to a customary Rule
144A securities purchase agreement, (ii) execute an exchange agreement
containing provisions substantially similar to those in the Lead Arranger’s
standard Rule 144A securities purchase agreements (including indemnification
provisions) if requested by the Bridge Lender, (iii) in connection with any sale
by such Bridge Lender, deliver or cause to be delivered such opinions and
accountants’ comfort letters addressed to the Bridge Lender and such
certificates as the Bridge Lender may request as would be customary in Rule 144A
offerings and (iv) take such other actions, and cause its advisors, auditors and
counsel to take such actions, as reasonably requested by the Bridge Lender in
connection with issuances or resales of Exchange Securities, including providing
such information regarding the business and operations of Borrower and its
subsidiaries as is reasonably requested by any prospective holder of Exchange
Securities and customarily provided in due diligence investigations in
connection with purchases or resales of securities.

 
 
Notwithstanding the foregoing, the obligation to keep an offering memorandum
updated shall be subject to customary “blackout” periods of not more than 45
days in any 90-day period, not to exceed 90 days in any year, for material
developments.  Upon effectiveness of any Shelf Registration Statement,
consummation of any Registered Exchange Offer or notice by the Lead Arrangers
that the Lead Arrangers have resold all of their respective Exchange Securities,
Borrower shall have no obligation to provide or update any offering memorandum
pursuant to this section.

 
 
A-3

--------------------------------------------------------------------------------

 
 
   
 
Availability of the
Exchange Securities:
The Exchange Securities will be available only in exchange for the Senior Term
Loans.  The principal amount of any Exchange Security will equal 100% of the
aggregate principal amount of the Senior Term Loan for which it is exchanged.

 
Guarantee:
The obligations of Borrower in respect of the Bridge Loans, the Senior Term
Loans and the Exchange Securities will be unconditionally and irrevocably
guaranteed on a senior basis (the “Guarantees”) by all of Borrower’s
subsidiaries that guarantee the Borrower’s existing senior secured credit
facilities (the “Bank Facilities”).

 
Collateral:
None.

 
Interest Rates and Fees:
As set forth on Annex I hereto and in the Fee Letter.

 
Ranking:
The Bridge Loans, the Senior Term Loans and the Exchange Securities shall be
pari passu for all purposes.

 
 
With respect to the Bank Facilities, the Bridge Loans, the Senior Term Loans and
the Exchange Securities shall constitute senior unsecured debt and shall rank
pari passu in right of payment with the Bank Facilities.

 
Mandatory Prepayments:
Borrower will be required to prepay the Bridge Loans on a pro rata basis from
the net proceeds (subject, in all respects, to the mandatory prepayments under
the Bank Facilities) from the incurrence of any debt by Borrower or any of its
subsidiaries or the issuance of any equity by Borrower or any of its
subsidiaries or from all non-ordinary course asset sales by Borrower or any of
its subsidiaries in excess of amounts reinvested in the business of Borrower or
its restricted subsidiaries, with exceptions and baskets usual and customary for
financings of this type.

 
 
Borrower will be required to prepay all Bridge Loans at 100% and offer to
repurchase all the Exchange Securities at 101% of the outstanding principal
amount thereof plus accrued and unpaid interest to the date of repayment, upon
the occurrence of a change of control (to be defined in a manner consistent with
the Bank Facilities).

 
 
The net cash proceeds from the issuance of the Securities (as defined in the
Engagement Letter dated the date hereof and delivered herewith with respect to
the Notes (the “Engagement Letter”)), will be applied to refinance the Bridge
Loans held by the Bridge Lenders or their affiliates, notwithstanding the pro
rata provisions otherwise applicable to redemptions and prepayments.

 
 
A-4

--------------------------------------------------------------------------------

 
 
Optional Prepayment:
The Bridge Loans and the Senior Term Loans will be prepayable at par at any time
upon not less than one business days’ prior notice at Borrower’s option, in
whole or in part, plus accrued and unpaid interest.  Breakage costs, if any,
will be paid by Borrower.

 
 
The Exchange Securities will be non-callable for four (4) years from the Closing
Date (subject to customary 35% clawback provisions in the first three years
after the Closing Date with the proceeds of equity offerings at par plus accrued
interest plus a premium equal to the coupon) and will be callable thereafter at
par plus accrued interest plus a premium equal to one-half the coupon, which
premium shall decline ratably on each anniversary of the Closing Date to zero
two years before the maturity of the Exchange Securities; provided, however,
that any Exchange Securities will be callable prior to such fourth anniversary
at a redemption price equal to par plus accrued interest plus a make whole
premium calculated on the basis of a discount rate equal to the then Treasury
Rate plus one-half of one percent (0.50%).

 
 
Notwithstanding the foregoing, upon a Demand Failure Event (as defined below),
the Bridge Loans will have the optional prepayment provisions applicable to the
Exchange Securities, except that prepayments prior to the first anniversary of
the Closing Date at par will be permitted with the proceeds of the Securities.

 
 
No prepayment of the Bridge Loans will be permitted following issuance of a
notice by the Commitment Party or any of its affiliates demanding issuance of
the Securities (a “Permanent Debt Notice”) other than with the proceeds of the
Securities and, after a Demand Failure Event, pursuant to the prepayment
provisions applicable to the Bridge Loans after Demand Failure Event.

 
Representations and Warranties:
Representations and warranties usual and customary for high yield financings;
provided that such representations and warranties shall be substantially
identical to the Bank Facilities.

 
Conditions Precedent to Bridge Loans:
The availability of the initial borrowing on the Closing Date shall be
conditioned solely upon satisfaction of the applicable conditions specified in
paragraph 1 of the Commitment Letter and the Summary of Additional Conditions
Precedent as described in Exhibit B of the Commitment Letter.



 
 
A-5

--------------------------------------------------------------------------------

 
 
Covenants:
In the case of the Bridge Loans, the Senior Term Loans and the Exchange
Securities, such affirmative and negative covenants as are usual and customary
for high yield securities and bridge loans (including, without limitation, a
covenant to refinance the Bridge Loans with the Securities) and based on and
consistent with the terms and conditions of the Bank Facilities, to the extent
applicable, with modifications to reflect the Transactions (including as to the
operational requirements of the Acquired Business and its subsidiaries in light
of their industries, businesses and business practice and then prevailing market
conditions) it being understood that during the first year after the Closing
Date, debt, restricted payments and liens covenants will be more restrictive.

 
Financial Covenants:
None.

 
Events of Default:
1.
Failure to pay principal, interest or any other amount when due.
 

 
 
2.
Representations or warranties materially incorrect when given.

 
 
3.
Failure to comply with covenants (with notice and cure periods as applicable).

 
 
4.
Cross-acceleration to debt aggregating an amount to be agreed.

 
 
5.
Unsatisfied judgment or order in excess of an amount to be agreed individually
or in the aggregate.

 
 
6.
Bankruptcy or insolvency.

 
 
7.
Actual or asserted invalidity of any Guarantee or any other Bridge Loan
Document.

 
 
Any notice periods, cure periods or amounts shall be consistent with those
contained in the events of default in the Bank Facilities; provided, however,
that in the case of the Bridge Loans (but not the Senior Term Loans or Exchange
Securities) (i) the notice periods, cure periods or amounts may be more
restrictive than the notice periods, cure periods or amounts contained in the
Bank Facilities and (ii) the cross-acceleration event of default may be changed
to a cross payment event of default, as reasonably agreed by the Lead Arrangers
and the Borrower.

 
Demand Failure:
If the Securities are not issued and the Bridge Loans are not repaid or the
commitments in respect thereof are not replaced with the proceeds of the
Securities in accordance with a Permanent Debt Notice (a “Demand Failure
Event”), the Bridge Loans intended to be refinanced pursuant to the Permanent
Debt Notice (such portion, the “Demand Failure Bridge Loans”) shall, commencing
on the Closing Date if such Demand Failure Event is on or prior to the Closing
Date, or commencing on the date of such Demand Failure Event if such Demand
Failure Event is after the Closing Date, (i) bear interest at the Total Interest
Cap (plus default interest, when applicable), (ii) provide that all voluntary
prepayments other than prepayments with the Proceeds of Permanent Debt shall be
subject to the premium applicable to the Exchange Securities and (iii) provide
for covenants and events of default substantially identical to those of the
Exchange Securities.

 
 
A-6

--------------------------------------------------------------------------------

 
 
Registration Rights with Respect to Exchange Securities:
Borrower will use commercially reasonable efforts either (a) to file a shelf
registration statement covering the Exchange Securities (which may be an
existing registration statement) (a “Shelf Registration Statement”) and cause
such Shelf Registration Statement to become effective within 180 days after the
first issuance of Exchange Securities (the “Issue Date”) or (b) (i) to file a
registration statement relating to an exchange offer in which Borrower offers
registered notes having terms substantially identical to the Exchange Securities
(the “Substitute Notes”) in exchange for all outstanding Exchange Securities
(the “Registered Exchange Offer”) and (ii) consummate the Registered Exchange
Offer within 180 days after the Issue Date.



 
 
If a Shelf Registration Statement is filed, Borrower will use commercially
reasonable efforts to keep such Shelf Registration Statement effective and
available (subject to customary “blackout” periods of not more than 45 days in
any 90-day period, not to exceed 90 days in any year) until it is no longer
needed to permit unrestricted resales of Exchange Securities (but in no event
longer than one year).

 
 
If (a) a Shelf Registration Statement for the Exchange Securities has not become
effective, or (b) Borrower has not effected the Registered Exchange Offer, in
each case within the timeframes set forth above (a “Registration Default”),
Borrower shall pay additional interest to each holder of Exchange Securities
with respect to the first 90-day period immediately following the occurrence of
the first Registration Default in an amount equal to 0.25% per annum on the
principal amount of Exchange Securities held by such holder.  The amount of the
additional interest will increase by an additional 0.25% per annum on the
principal amount of Exchange Securities with respect to each subsequent 90-day
period until all Registration Defaults have been cured, up to a maximum amount
for all Registration Defaults of 1.00% per annum.

 
 
In addition, unless and until Borrower has consummated the Registered Exchange
Offer or caused the Shelf Registration Statement to become effective, the
holders of the Exchange Securities will have the right to “piggyback” the
Exchange Securities in the filing by Borrower of any new registration statement
(other than a Form S-4) with respect to any debt securities (subject to
customary scale-back provisions) unless all of the Exchange Securities and
Bridge Loans will be redeemed or repaid from the proceeds of such securities.

 
 
A-7

--------------------------------------------------------------------------------

 
 
Voting:
Amendments and waivers of the documentation for the Bridge Loans and the other
definitive credit documentation related thereto will require the approval of
Bridge Lenders holding at least a majority of the outstanding Bridge Loans,
except that the consent of each affected Bridge Lender will be required for,
among other things, (i) reductions of principal and interest rates and fees,
(ii) additional restrictions on the right to exchange Senior Term Loans for
Exchange Securities or any amendment of the rate of such exchange, (iii) any
amendment to the Exchange Securities that requires (or would, if any Exchange
Securities were outstanding, require) the approval of all holders of Exchange
Securities and (iv) any amendment to the redemption times, non-call period or
call premiums in the Exchange Securities.

 
Assignment and
Participation of Loans:
Subject to the prior notification of the Bridge Administrative Agent, the Bridge
Lenders will have the right to assign loans and commitments to their affiliates
and to other Bridge Lenders (and affiliates of such other Bridge Lenders) and to
any Federal Reserve Bank without restriction, and to other financial
institutions after the Closing Date in consultation with, but without the
consent of, Borrower; provided, however, that prior to the Bridge Loan Maturity
Date, unless there has been a Demand Failure Event or any bankruptcy event with
respect to the Borrower, the consent of Borrower (such consent not to be
unreasonably withheld) shall be required with respect to any assignment by an
Initial Bridge Lender, if, subsequent thereto, such Initial Bridge Lender would
hold, in the aggregate, less than 50.1% of the outstanding Bridge Loans
originally held by such Bridge Lender.  In no event will assignments of
participations be made to the Borrower or its affiliates.  Minimum aggregate
assignment level (except to affiliates of the assigning Bridge Lender and other
Bridge Lenders and their affiliates) of $5,000,000 and increments of $1,000,000
in excess thereof.

 
 
Each Bridge Lender will have the right to sell participations in its rights and
obligations under the loan documents, subject to customary restrictions on the
participants’ voting rights.

 
Right to Transfer Exchange Securities:
The holders of the Exchange Securities shall have the right to transfer such
Exchange Securities in compliance with applicable law to any Eligible
Holder.  “Eligible Holder” will mean (a)  a “qualified institutional buyer”
within the meaning of Rule 144A under the Securities Act, (b) a person acquiring
the Exchange Securities pursuant to an offer and sale occurring outside of the
United States within the meaning of Regulation S under the Securities Act or (c)
a non-U.S. person acquiring the Exchange Securities in a transaction that is, in
the opinion of counsel reasonably acceptable to the Issuer, exempt from the
registration requirements of the Securities Act; provided that in each case such
Eligible Holder represents that it is acquiring the Exchange Securities for its
own account and that it is not acquiring such Exchange Securities with a view
to, or for offer or sale in connection with, any distribution thereof (within
the meaning of the Securities Act) that would be in violation of the securities
laws of the United States or any state thereof.



 
 
A-8

--------------------------------------------------------------------------------

 
 
Yield Protection, Taxes and Other Deductions:
The loan documents will contain yield protection provisions, customary for
facilities of this nature, protecting the Bridge Lenders in the event of
unavailability of funding, funding losses, reserve and capital adequacy
requirements.



 
 
The Bridge Loan Documents will provide that all payments are to be made free and
clear of any taxes (other than (i) taxes imposed on or measured by net income
(or franchise taxes imposed in lieu thereof) by the jurisdiction of the lender's
applicable lending office and (ii) taxes imposed under the foreign accounts tax
compliance provisions of current Sections 1471 and 1472 of the Code (and any
amended or successor version that is substantively comparable).  In addition,
there will be a customary exception for “day one” U.S. federal withholding tax.

 
Expenses and Indemnification:
Customary provisions regarding expense reimbursement and indemnification by the
Credit Parties.

 
Governing Law and Forum:
The laws of the State of New York.  Each party to the Bridge Loan Documents will
waive the right to trial by jury and will consent to the exclusive jurisdiction
of the state and federal courts located in The City of New York, Borough of
Manhattan.

 
Counsel to Bridge Lenders, Lead Arrangers and Administrative Agent:
Cahill Gordon & Reindel llp





 
 
A-9

--------------------------------------------------------------------------------

 


ANNEX I
to Exhibit A
 
Senior Bridge Facility
Interest Rates and Fees
 
 
Bridge Loans:
Prior to the Bridge Loan Maturity Date, the Bridge Loans will bear interest at a
rate per annum expressed as three month LIBOR (as adjusted quarterly and
adjusted for all applicable reserve requirements) plus the Spread (the
“Applicable Interest Rate”).  The Spread will initially be 750 basis points.  If
the Bridge Loans are not repaid in full within three months following the
Closing Date, the Spread will increase by 50 basis points at the beginning of
the subsequent three-month period and shall increase by an additional 50 basis
points at the beginning of each three-month period thereafter.  Notwithstanding
the foregoing, the interest rate in effect on the Bridge Loans at any time prior
to the Bridge Loan Maturity Date shall not exceed the Total Interest Cap (as
defined in the Fee Letter).

 
 
In no event shall LIBOR be deemed to be less than 1.50%.

 
 
Interest on the Bridge Loans will be payable in arrears at the end of each
monthly period and at the Bridge Loan Maturity Date.  Interest on the Bridge
Loans shall not exceed the Total Interest Cap.

 
 
Upon the occurrence of a Demand Failure Event the Bridge Loans will accrue
interest at the fixed rate of the Total Interest Cap.

 
 
To the extent that LIBOR cannot be determined or any Lender is unable to
maintain a LIBOR loan, the Bridge Loans shall bear interest at a rate per annum
equal to the higher of (x) the Federal Funds Rate plus 0.50% per annum and (y)
the Prime Rate (as determined by the Bridge Administrative Agent), plus in each
case the spread as indicated above (minus 100 bps).

 
 
Calculation of interest shall be on the basis of actual days elapsed in a year
of 360 days.

 
 
LIBOR will at all times include statutory reserves.

 
 
On and after the first anniversary of the Closing Date, the Senior Term Loans
will bear interest at a rate equal to the Total Interest Cap.  On and after the
first anniversary of the Closing Date, interest on the Bridge Loans will be
payable quarterly in arrears.

 
Exchange Securities:
The Exchange Securities will bear interest at the Total Interest Cap.

 
 
Annex I-A-1

--------------------------------------------------------------------------------

 
 
 
Interest on the Exchange Securities will be payable semiannually in arrears.

 
Default:
Upon the occurrence and during the continuance of an event of default or a
payment default, interest will accrue on the amount of any loan or other amount
outstanding under the Senior Bridge Facility at a rate of 2.0% per annum plus
the rate otherwise applicable to the loans under the Senior Bridge Facility and
will be payable on demand.  Notwithstanding anything to the contrary set forth
herein, in no event shall any cap or limit on the interest rate payable with
respect to the Senior Bridge Facility or Exchange Securities affect the payment
of any default rate of interest in respect of any Bridge Loans or Exchange
Securities.

 
 
Annex I-A-2

--------------------------------------------------------------------------------

 
 
ANNEX II
to Exhibit A
 
Senior Term Loans
 
 
Maturity:
The Senior Term Loans will mature on the eighth anniversary of the Closing Date.

 
Interest Rate:
The Senior Term Loans will bear interest at an interest rate per annum equal to
the Total Interest Cap.  Interest will be paid in cash.

 
 
Interest shall be payable on the last day of each fiscal quarter of Borrower and
on the maturity date of the Senior Term Loans, in each case payable in arrears
and computed on the basis of a 360-day year.

 
Covenants, Defaults and Mandatory
Prepayments:
Upon and after the Conversion Date, the covenants, mandatory prepayments and
defaults which would be applicable to the Exchange Securities, if issued, will
also be applicable to the Senior Term Loans in lieu of the corresponding
provisions of the Bridge Loan Documents; provided, however, that such covenants,
mandatory prepayments and defaults shall not be materially more restrictive,
taken as a whole, than those contained in the Bank Facilities.

 
Optional Prepayment
The Senior Term Loans may be prepaid, in whole or in part, at par, plus accrued
and unpaid interest upon not less than three days’ prior written notice, at the
option of Borrower at any time.

 
 
Annex II-A-1

--------------------------------------------------------------------------------

 
 

CONFIDENTIAL EXHIBIT B

 
Summary of Additional Conditions Precedent
 
 
All capitalized terms used herein but not defined herein shall have the meanings
provided in the Commitment Letter (including the other exhibits thereto) to
which this Summary of Additional Conditions Precedent is attached.
 
The initial borrowing of Bridge Loans shall be subject to the following
conditions precedent:
 
1.           Consummation of the Acquisition.  The Acquisition and the other
Transactions shall be consummated concurrently with the initial funding of
Bridge Loans in compliance with applicable law and in accordance with the
Acquisition Documents, without waiver or amendment thereof or any consent
thereunder unless previously consented to by the Lead Arrangers other than any
waiver or amendment that is not materially adverse to the Lenders or the Lead
Arrangers, it being understood that (a) any decrease in the Purchase Price of
less than 10% shall not be deemed to be materially adverse to the interests of
the Lenders or the Lead Arrangers so long as such decrease is allocated to
reduce the Bridge Loans and (b) without the prior consent of the Lead Arrangers,
the Borrower shall not increase the portion of the Purchase Price payable in
cash.  Immediately following the Transactions, neither the Borrower nor any of
its subsidiaries shall have any indebtedness or preferred equity other than the
Senior Bridge Facility, the Securities (including convertible subordinated debt
securities in an aggregate principal amount not to exceed $160.0 million;
provided that such convertible subordinated debt securities (i) are issued prior
to the date that is 180 days after the date hereof, (ii) have a maturity date at
least five years and six months after the Closing Date and (iii) are
subordinated in right of payment to the Bridge Loans and the Notes on terms
customary for convertible debt securities, but in any event no less favorable to
the Commitment Parties than the subordination provisions in the Borrower’s
existing convertible subordinated notes due 2039), indebtedness under the Bank
Facilities as in effect on the date hereof, loans pursuant to the Additional
Term Loan Commitments, the Borrower’s convertible subordinated notes due 2024,
the Borrower’s convertible subordinated debentures due 2039 and other de minimus
and ordinary course indebtedness to be agreed, including such indebtedness of
the Acquired Business permitted to remain outstanding under the Purchase and
Sale Agreement as in effect on the date hereof, and no default shall exist under
any indebtedness of the Borrower or any of its subsidiaries.
 
2.           Borrower Financial Statements.  As soon as possible and in any
event not later than the Closing Date (or, if an Escrow Demand Notice (as
defined in the Fee Letter) is issued, the Escrow Closing Date (as defined in the
Fee Letter)), the Lenders shall have received (a) audited consolidated balance
sheets of the Borrower and its consolidated subsidiaries as of November 30,
2011, and for each subsequent fiscal year ended at least 90 days prior to the
Closing Date (or the Escrow Closing Date, as applicable) and related statements
of income, stockholders’ equity and cash flows of the Borrower and its
consolidated subsidiaries for the year ended November 30, 2009, the year ended
November 30, 2010 and the year ended November 30, 2011 and for each subsequent
fiscal year ended at least 90 days prior to the Closing Date (or the Escrow
Closing Date, as applicable) (the “Borrower Audited Financial Statements”) and
(b) unaudited consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows of the Borrower and its consolidated
subsidiaries as of and for each subsequent quarterly period ended at least 45
days prior to the Closing Date (or the Escrow Closing Date, as applicable) (with
respect to which independent auditors shall have performed a SAS 100 review)
(the “Borrower Unaudited Financial Statements”), which audited and unaudited
financial statements shall prepared in accordance with United Stated generally
accepted accounting principles (“U.S. GAAP”).
 
 
B-1

--------------------------------------------------------------------------------

 
 
3.           Acquired Business Financial Statements.  As soon as possible and in
any event not later than the Closing Date (or if an Escrow Demand Notice is
issued, the Escrow Closing Date), the Lenders shall have received (a) audited
consolidated balance sheets of the Acquired Business as of December 31, 2010 and
as of December 31, 2011 and for each subsequent fiscal year ended at least 90
days prior to the Closing Date (or the Escrow Closing Date, as applicable) and
related statements of income, stockholders’ equity and cash flows of the
Acquired Business for the year ended December 31, 2009, the year ended December
31, 2010 and the year ended December 31, 2011 and for each subsequent fiscal
year ended at least 90 days prior to the Closing Date (or the Escrow Closing
Date, as applicable) (the “Acquired Business Audited Financial Statements”) and
(b) unaudited consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows of the Acquired Business as of and for each
subsequent quarterly period ended at least 45 days prior to the Closing Date (or
the Escrow Closing Date, as applicable) (with respect to which independent
auditors shall have performed a SAS 100 review)(the “Acquired Business Unaudited
Financial Statements”), which audited and unaudited financial statements shall
be prepared in accordance with U.S. GAAP, with the exception of any adjustments
or omissions permitted with respect to a “carve-out” financial statement under
the rules and regulations promulgated by the Securities Exchange Commission.
 
4.           Pro Forma Financial Statements; Projections.  The Lenders shall
have received a pro forma consolidated balance sheet as of the Closing Date (or
if an Escrow Demand Notice is issued, the Escrow Closing Date), and related
statements of income and cash flows of the Borrower, as well as pro forma levels
of EBITDA (collectively, the “Pro Forma Financial Statements”), as of the ending
date of and for (i) the latest fiscal year of Borrower ended at least 90 days
prior to the Closing Date (or the Escrow Closing Date, as applicable), (ii) for
the latest four quarter period ending with the latest period covered by the
quarterly Unaudited Financial Statements and (iii) if applicable, for each
period for which the Borrower will be required to provide pro forma information
in connection with the Transactions pursuant to the Securities Act of 1933, as
amended (including the rules and regulations promulgated thereunder), in each
case, after giving effect to the Transactions as if the Transactions had
occurred as of such date (in the case of the balance sheet) or at the beginning
of the period (in the case of the income statements).  Borrower shall have
delivered its most recent projections through the 2019 fiscal year, prepared on
a quarterly basis through the end of 2014.
 
5.           Solvency.  The Lenders shall have received a solvency certificate
from the chief financial officer of Borrower, in form and substance reasonably
requested by the Lenders, confirming the solvency of Borrower and its
subsidiaries on a consolidated basis after giving effect to the Transactions.
 
6.           Offering Document for Notes.  Borrower shall, on the date that is
not later than the earlier of (i) six months after the date the Commitment
Letter is countersigned by the Borrower and (ii) 20 business days prior to the
Closing Date, have (i) prepared an offering memorandum suitable for use in a
customary “high yield road show” relating to the Notes and in customary form for
offering memoranda used in Rule 144A debt offerings, including discussion of
Borrower, risk factors, financial statements, pro forma financial statements and
other financial data of the type and form customarily included in such offering
memoranda (other than consolidating and other financial statements and data with
respect to guarantor and non-guarantor subsidiaries), and all other data that
would be necessary for the Investment Banks (as defined in the Fee Letter) to
receive customary “comfort” from independent accountants (including customary
“negative assurances”) in connection with the offering of the Notes
(collectively, the “Offering Document”); (ii) caused the independent registered
public accountants of Borrower and the Acquired Business to provide drafts of
customary comfort letters that such auditors are prepared to issue upon
completion of customary procedures, each in form and substance customary for
high yield debt securities offerings and (iii) caused the senior management and
other representatives of Borrower and use commercially reasonable efforts to
cause the senior management and other representatives of the Acquired Business
to provide access in connection with due diligence investigations and to
participate in a customary high-yield “road show,” for a consecutive 20 business
day period commencing on the date of delivery of a final Offering Document (at
no time during which period the financial information in the Offering Document
shall be “stale”) (such period, the “Marketing Period”); provided that each
consecutive 20 business day period referenced in this paragraph shall (i) either
be completed prior to August 20, 2012 or shall commence after September 3, 2012
and (ii) either be completed prior to December 17, 2012 or shall commence after
January 2, 2013; provided further that November 21-23, 2012 and July 3-5, 2013,
in each case shall not be considered business days for purposes of this
paragraph but a period including such days shall be considered a consecutive
period for purposes of this paragraph.
 
 
B-2

--------------------------------------------------------------------------------

 
 
7.           Miscellaneous Closing Conditions.  Delivery of customary legal
opinions of Borrower’s and the Commitment Party’s counsel; the Specified
Representations and the Purchase and Sale Agreement Representations are true in
all respects; customary evidence of authorization; all fees required to be paid
on the Closing Date pursuant to the Fee Letter and reasonable out-of-pocket
expenses required to be paid on the Closing Date pursuant to the Commitment
Letter, to the extent invoiced at least three business days prior to the Closing
Date, shall, upon the initial borrowing of the Bridge Loans, have been paid
(which amounts may be offset against the proceeds of the Bridge Loans).
 
8.           Material Adverse Effect.  Since November 30, 2011, there has not
been any change, development or event that, individually or in the aggregate,
has had or would reasonably be expected to have a material adverse effect on the
business, condition (financial or otherwise) or results of operations of the
Borrower and its subsidiaries (including the Acquired Business) after giving
effect to the Transactions.
 
 
B-3

--------------------------------------------------------------------------------

 
 